Citation Nr: 1025122	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-35 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation for a detached retina of the right 
eye under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151. The Veteran received a hearing 
before the undersigned Veterans Law Judge at the RO in November 
2008.  This issue was remanded for further development in January 
2009, and now returns before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The probative evidence of record does not establish that the 
Veteran incurred a retinal detachment or other eye disability due 
to negligent treatment at a VA facility.


CONCLUSION OF LAW

The criteria for compensation benefits for an eye disability, 
claimed as due to treatment at a VA facility, pursuant to the 
provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.358 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In correspondence dated September 2006 and October 2008, as well 
as in an October 2007 Statement of the Case, a January 2009 Board 
remand, and an April 2010 Supplemental Statement of the Case, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of:  information and evidence necessary to 
substantiate her claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The Veteran was also specifically 
informed of the law as it pertains to effective dates by the 
October 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service and 
VA medical records have been associated with the claims file.  
All identified and available treatment records have been secured.  
The Veteran has been informed of the law relevant to his claims.  
The Veteran was medically evaluated in conjunction with this 
appeal.  Therefore, the Board finds that the duties to notify and 
assist have been met.

The Veteran requests entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right eye disability.  Specifically, 
the Veteran contends that the surgery he underwent in September 
2003, for a cataract, and/or possibly his follow up surgery in 
August 2004, resulted in a detached retina, which was repaired in 
a third surgery in January 2005, but which the Veteran contends 
resulted in additional disability, and occurred due to negligence 
on the part of the VA. 

When a Veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death as the result of VA 
training, hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation shall be 
awarded in the same manner as if such disability or death were 
service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional disability 
was an event which was not reasonably foreseeable. Those 
amendments apply to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's 
claim was received well after October 1997, this claim must be 
decided under the current, post- October 1, 1997 version of 38 
U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2009).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the Veteran's additional 
disability.  Merely showing that a Veteran received care or 
treatment and that the Veteran has an additional disability does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Where it is determined that there is a disability resulting from 
VA treatment, compensation will be payable in the same manner as 
if such disability were service-connected.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.358, 3.800 (2009).

Taking into account all relevant evidence, the Board finds that 
the preponderance of the evidence of record is against a grant of 
benefits for an additional eye disability based on 38 U.S.C.A. 
§ 1151.  In this regard, the Board finds that the preponderance 
of the evidence of record shows that the Veteran's retinal 
detachment is a reasonably foreseeable complication of his eye 
surgery, and not the result of any negligence on behalf of VA.

Reviewing the relevant evidence of record, the evidence does show 
that consent was obtained for each of these surgeries, and 
records of these surgeries show no evidence of complications 
during surgery.

The Veteran received a VA eye examination in February 2007.  At 
that time, the Veteran's history was taken and he was thoroughly 
examined.  He was found to have right eye corrected vision of 
20/100, and left eye corrected vision of 20/40-2.  The Veteran 
was diagnosed with status post cataract surgery with placement of 
posterior chamber lens and subsequent YAG laser capsulotomy to 
posterior capsule, complicated by retinal detachment and sclera 
buckle surgery for retinal reattachment of the right eye, and a 
cataract of the left eye.  The examiner indicated that, based on 
his review of the claims file, there was no indication that there 
was any carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of the VA in furnishing 
treatment to the Veteran.  The examiner noted that although some 
of the records from the YAG laser capsulotomy were not in the 
Veteran's claims file, retinal detachment is a known risk of 
laser capsulotomy, although retinal detachment was rare after YAG 
laser capsulotomy.

After the Veteran's complete records of surgeries were associated 
with the claims file, the Veteran received another VA eye 
examination in August 2009, at which time he was thoroughly 
examined and his claims file reviewed, specifically the history 
of his original cataract surgery in September 2003, his YAG 
capsulotomy in August 2004, and his surgery for retinal 
detachment repair and scleral buckling in January 2005.  The 
Veteran was found to have a diagnosis of pseudiphakia of the 
right eye status post YAG capsulotomy and sclera buckle, and a 
cataract of the left eye.  The examiner, who is a doctor of 
optometry, indicated that he had consulted with another VA 
doctor, an ophthalmologist and retinal specialist, in forming his 
opinion.  The examiner indicated that, with regards to the 
Veteran's cataract surgery and subsequent capsulotomy procedure, 
it was his opinion that the Veteran's retinal detachment was not 
due to any carelessness, negligence, lack of proper skill, or 
error in judgment.  The examiner noted that the necessary pre 
surgical informed consents that typically describe any risks 
involved with surgical procedures were properly obtained and 
documented in the Veteran's electronic medical file.  Medical 
literature discusses retinal detachment as being a rare, but 
known, possible complication of the most successfully performed 
cataract or YAG capsulotomy procedure.   The examiner stated that 
most medical references cite 1 percent of cases following YAG 
capsulotomy procedures result in retinal detachment.

The examiner noted that when the Veteran was seen at the Miami VA 
Eye Clinic in January 2005, his best visual acuity was 20/25 in 
the right eye and 20/40 in the left eye.  This indicated that his 
macula, the part that controls the best visual acuity, was still 
attached even though a different portion of his retina was 
detached.  Following his surgery at this facility that prevented 
further detachment and catastrophic vision loss in his right eye, 
the Veteran's best visual acuity corrected with a contact lens 
was 20/40 in the right eye.  The examiner felt that the 
performance of a YAG capsulotomy procedure was appropriate based 
on the Veteran's pre procedure best vision of 20/60, and his 
improved vision of 20/30 documented on September 17, 2004.  When 
the Veteran reported "flashers/floaters" on January 20, 2005, 
the Veteran was properly dilated, the retinal detachment was 
noted, and the Veteran was referred in a timely manner for 
surgery.  

However, the examiner indicated that it was his opinion that a 
departure from what is considered an accepted level of care did 
occur on September 17, 2004, since no dilated fundus examination 
was done when the Veteran reported new floater symptoms following 
a YAG capsulotomy.  The examiner felt that without this 
examination, one could only speculate as to whether a retinal 
detachment, tear, or neither existed at that time.  However, the 
examiner also indicated that since the Veteran's vision was noted 
to be 20/25 immediately before surgery on January 21, 2005, it is 
more likely than not valid to say that any possible delay in 
treatment that may have occurred as a result of the dilated 
fundus examination not being done as early as September 17, 2004, 
even assuming a retinal detachment was present at that time, did 
not detrimentally affect the Veteran's visual acuity after 
retinal detachment.  Thus, this examiner found no evidence of 
negligence in the Veteran's surgeries, and even if not performing 
a dilated fundus examination on September 17, 2004 is considered 
negligent, this examiner found no additional disability resulted 
from that.

Thus, as no objective evidence has been presented to show that 
the Veteran suffered additional disability that was not 
foreseeable or as a result of VA's negligence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of entitlement to benefits under 38 U.S.C.A. § 1151 for a 
right eye disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to compensation for a detached retina of the right 
eye under 38 U.S.C.A. § 1151 is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


